                Case 20-10953-LSS      Doc 68     Filed 05/06/20       Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                         Chapter 11

 SureFunding, LLC,                              Case No. 20-10953 (LSS)

                 Debtor.                        Related Docket Nos.: 59, 62, 66

                                                Hearing Date: May 7, 2020 at 12:00 p.m. (ET)
                                                Objection Deadline: At the hearing


     NOTICE OF HEARING ON SEALED MOTION BY JUSTIN ABERNATHY
     AND JASON ABERNATHY FOR PROTECTIVE ORDER IN CONNECTION
  WITH MAY 4, 2020 DEPOSITIONS AND MAY 12, 2020 HEARING WITH RESPECT
     TO THE MOTIONS OF THE UNITED STATES TRUSTEE AND CERTAIN
   NOTEHOLDERS TO DISMISS THE ABOVE-CAPTIONED CHAPTER 11 CASE

          PLEASE TAKE NOTICE that on May 4, 2020, Justin Abernathy and Jason Abernathy (the

“Abernathys”), by and through their undersigned counsel, filed the Sealed Motion by Justin

Abernathy and Jason Abernathy for Protective Order in Connection with May 4, 2020 Depositions

and May 12, 2020 Hearing with Respect to the Motions of the United States Trustee and Certain

Noteholders to Dismiss the Above-Captioned Chapter 11 Case [Docket No. 59] (the “Motion for

Protective Order”) with the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”).

          PLEASE TAKE FURTHER NOTICE that on May 6, 2020, upon motion of the

Abernathys [Docket No. 62], the Bankruptcy Court entered the Order Granting Motion of Justin

Abernathy and Jason Abernathy for Expedited Hearing and Shortened Notice Regarding Sealed

Motion by Justin Abernathy and Jason Abernathy for Protective Order in Connection with May 4,

2020 Depositions and May 12, 2020 Hearing with Respect to the Motions of the United States

Trustee and Certain Noteholders to Dismiss the Above-Captioned Chapter 11 Case [Docket No. 66]

(the “Order Shortening Notice”).
               Case 20-10953-LSS         Doc 68      Filed 05/06/20    Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order Shortening Notice, a

hearing with respect to the Motion for Protective Order will be held on May 7, 2020 at 12:00 p.m.

(noon) (prevailing Eastern Time) (the “Hearing”) before the Honorable Laurie Selber Silverstein,

United States Bankruptcy Judge for the District of Delaware, at the Bankruptcy Court, 824 North

Market Street, 6th Floor, Courtroom #2, Wilmington, Delaware 19801. The Hearing will be held

telephonically via CourtCall.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order Shortening Notice, any

objections or responses to the Motion for Protective Order may be raised at or before the Hearing.

       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND TO THE

MOTION FOR PROTECTIVE ORDER IN ACCORDANCE WITH THIS NOTICE, THE COURT

MAY GRANT THE RELIEF REQUESTED IN THE MOTION FOR PROTECTIVE ORDER

WITHOUT FURTHER NOTICE OR A HEARING.


Dated: May 6, 2020                           WOMBLE BOND DICKINSON (US) LLP
       Wilmington, Delaware
                                             /s/ Ericka F. Johnson
                                             Matthew P. Ward (Del. Bar No. 4471)
                                             Ericka F. Johnson (Del. Bar No. 5024)
                                             1313 North Market Street, Suite 1200
                                             Wilmington, Delaware 19801
                                             Telephone:      (302) 252-4320
                                             Facsimile:      (302) 252-4330
                                             Email:          matthew.ward@wbd-us.com
                                                             ericka.johnson@wbd-us.com

                                             Counsel to Justin Abernathy and Jason Abernathy




                                                 2
WBD (US) 49202075v2
